



2010 LONG TERM INCENTIVE PLAN, AS AMENDED
AWARD AGREEMENT




AWARD AGREEMENT, dated as of May 16, 2017, among AllianceBernstein L.P. (“AB”),
AllianceBernstein Holding L.P. (“AB Holding”) and Seth P. Bernstein
(“Participant”), a member of the Board of Directors (“Board”) of
AllianceBernstein Corporation (“Corporation”), the general partner of AB and AB
Holding, and the President and Chief Executive Officer of AB, AB Holding and the
Corporation.


WHEREAS, the Board, pursuant to AB’s 2010 Long Term Incentive Plan, as amended
(“Plan”), a copy of which has been delivered to the Participant, and the
Employment Agreement dated as of April 28, 2017 among the Participant, AB and AB
Holding (“Employment Agreement”), the terms of which are incorporated herein,
has granted to the Participant an award (“Award”) consisting of the number of
units representing assignments of beneficial ownership of limited partnership
interests in AB Holding (“Units”) having an aggregate fair value of $3,500,000
based on the closing price of a Unit on May 16, 2017 as reported for New York
Stock Exchange composite transactions (“May 16 Closing Price”), which Units are
subject to certain restrictions described herein (“Restricted Units”); and


WHEREAS, the Board has authorized the execution and delivery of this Award
Agreement;


NOW, THEREFORE, in accordance with the grant of the Award, and as a condition
thereto, AB, AB Holding and the Participant agree as follows:


1.    Grant. Subject to and under the terms and conditions set forth in this
Award Agreement, the Plan and the Employment Agreement, the Board hereby awards
the Participant the number of Restricted Units set forth in Section 1 of
Schedule A, subject to the vesting and delivery schedules set forth in Section 2
of Schedule A.


2.    Non-Transferability. Except as otherwise provided in this Award Agreement,
the Participant may not sell, assign, transfer, pledge or otherwise dispose of
or encumber any of the Restricted Units, or any interest therein, until the
Participant’s rights in such Units vest in accordance with this Award Agreement.
Any purported sale, assignment, transfer, pledge or other disposition or
encumbrance in violation of this Award Agreement will be void and of no effect.


3.    Dilution and Other Adjustments. The existence of the Award shall not
impair the right of AB, AB Holding or their respective partners to, among other
things, conduct, make or effect any change in AB’s or AB Holding’s business, any
distribution (whether in the form of cash, limited partnership interests, other
securities, or other property), recapitalization (including, without limitation,
any subdivision or combination of limited partnership interests),
reorganization, consolidation, combination, repurchase or exchange of limited
partnership interests or other securities of AB or AB Holding, issuance of
warrants or other rights to purchase limited partnership


1



--------------------------------------------------------------------------------

2




interests or other securities of AB or AB Holding, or any incorporation of AB or
AB Holding. In the event of such a change in the partnership interests of AB or
AB Holding, the Board shall make such adjustments to the Award as it deems
appropriate and equitable. In the event of incorporation of AB or AB Holding,
the Board shall make such arrangements as it deems appropriate and equitable
with respect to the Award for the Participant to receive stock in the resulting
corporation in place of the Restricted Units. Any decision by the Board under
this Section shall be final and binding upon the Participant.


4.    Administrator. The Board shall be the Administrator.


5.    Governing Law. This Award Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


6.    Amendment. This Award Agreement may not be amended except by a written
agreement signed by both parties.


7.    Interpretation. The Participant accepts this Award subject to all the
terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Award Agreement.
Additionally, as specified in the Employment Agreement, if there is a conflict
between the terms of the Plan or this Award Agreement and the Employment
Agreement, the Employment Agreement shall govern. The Participant accepts as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions arising under the Plan, this Award Agreement and/or the Employment
Agreement.


8.    Notices. Any notice under this Award Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of AB and AB Holding, to the Corporate Secretary or an Assistant
Secretary at 1345 Avenue of the Americas, New York, New York 10105, or if AB
should move its principal office, to such principal office, and, in the case of
the Participant, to the Participant’s last permanent address as shown on AB's
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section.


9.    Sections and Headings. All section references in this Award Agreement are
to sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Award Agreement.








2



--------------------------------------------------------------------------------

3




ALLIANCEBERNSTEIN L.P.


                    
By:    /s/ Laurence E. Cranch            
Laurence E. Cranch
General Counsel




ALLIANCEBERNSTEIN HOLDING L.P.


                        
By:    /s/Laurence E. Cranch            
Laurence E. Cranch
General Counsel










/s/ Seth P. Bernstein            
Seth P. Bernstein








3



--------------------------------------------------------------------------------






SCHEDULE A




1.
164,706 Restricted Units have been awarded pursuant to this Award Agreement.



2.
Restrictions lapse with respect to the Units in accordance with the following
schedule:



Percentage of Units
Vested on the
Date    Date Indicated


May 1, 2018     25.0%
May 1, 2019     50.0%
May 1, 2020     75.0%
May 1, 2021     100.0%


3.
All vested Units shall be delivered to the Participant as promptly as possible
after May 1, 2021.









4

